United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
TENNESSEE VALLEY AUTHORITY,
KINGSTON FOSSIL PLANT, Harriman, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0302
Issued: April 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal from a September 10, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 15
percent left monaural hearing loss.
FACTUAL HISTORY
On July 29, 2014 appellant, then a 55-year-old manager of operations, filed an
occupational disease claim (Form CA-2) alleging that he sustained hearing loss and tinnitus
causally related to noise exposure in the course of his federal employment. He did not stop
work.
1

5 U.S.C. § 8101 et seq.

On September 11, 2014 at the request of the employing establishment an audiologist
provided the results of hearing tests performed by the employing establishment from 1984 to
2012.
On September 16, 2014 OWCP referred appellant, together with a statement of accepted
facts describing his noise exposure at the employing establishment from 1979 to the present, to
Dr. Joseph A. Motto, a Board-certified otolaryngologist, for a second opinion examination.
In a report dated October 8, 2014, Dr. Motto noted that appellant had hearing loss at high
frequencies in his left ear at the time he began working for the employing establishment. He
discussed appellant’s complaints of tinnitus bilaterally over the past five years. Audiometric
testing conducted for Dr. Motto on October 8, 2014 revealed decibel (dB) losses for the left ear
at the 500, 1,000, 2,000, and 3,000 hertz (Hz) of 20, 25, 30, and 65 dBs, respectively.
Audiometric testing for the right ear at the same levels revealed dB losses of 15, 20, 20, and 45,
respectively. Dr. Motto diagnosed sloping mild-to-severe sensorineural hearing loss due at least
in part to noise exposure at work. He advised that at 4,000 Hz appellant’s left-sided hearing loss
was no more than expected at his age, but that his right-sided hearing loss “exceed[ed] age
expected hearing loss at all frequencies. Dr. Motto determined that only the hearing loss on the
right side was causally related to noise exposure at work and recommended authorization for a
hearing aid on the right side. He provided a graph accompanying his report comparing the
expected hearing loss between ages 19 and 55 with appellant’s actual hearing loss at the
frequency levels of 500, 1,000, 2,000, 3,000, 4,000, and 6,000 cycles per second.
On October 21, 2014 an OWCP medical adviser reviewed Dr. Motto’s report and
audiometric test results. For the right ear, at 500, 1,000, 2,000, and 3,000 Hz loss added to the
dB losses of 15, 20, 20, and 45 to equal 100. He divided 100 dB by 4 to find that appellant had
an average hearing loss of 25 dBs. The medical adviser then subtracted the fence of 25 dBs to
find a balance of zero, which when multiplied by 1.5 yielded a zero percent hearing loss in the
right ear. For the left ear, he added the dB losses of 20, 25, 30, and 65 to find 140, or an average
loss of 35 dBs. After subtracting a fence of 25 decibels, the medical adviser multiplied the
remaining balance of 10 by 1.5 to find a 15 percent left monaural hearing loss. He opined that
OWCP should authorize hearing aids only for the left side. The medical adviser diagnosed
bilateral sensorineural hearing loss and concluded that appellant had a 15 percent monaural
hearing loss on the left side causally related to his employment noise exposure.
On November 13, 2014 OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss and authorized hearing aids.
On December 9, 2014 appellant filed a claim for a schedule award (Form CA-7).
In a telephone call dated December 30, 2014, OWCP informed a healthcare provider that
it had only authorized hearing aids on the left side.
By decision dated January 8, 2015, OWCP granted appellant a schedule award for 15
percent left monaural hearing loss. The period of the award ran for 7.8 weeks from October 8 to
December 1, 2014.

2

On January 25, 2015 appellant requested a review of the written record. He submitted a
January 15, 2015 evaluation from an audiologist describing the results of an audiogram and
requested authorization for hearing aids for the right as well as the left ear.
By decision dated July 20, 2015, an OWCP hearing representative set aside the
January 8, 2015 decision. She found that the medical adviser recommended a schedule award
for 15 percent left-sided monaural hearing loss even though Dr. Motto found that the hearing loss
on the left was not employment related. The hearing representative determined that the medical
adviser failed to explain his disagreement with Dr. Motto. She questioned whether OWCP
should reconsider its acceptance of the claim for bilateral hearing loss.
By letter dated August 13, 2015, OWCP requested clarification from the medical adviser
as to the percentage of percent permanent impairment for the left and right ear and whether there
was a preexisting permanent impairment of the right or left ear.
On August 18, 2015 an OWCP medical adviser noted that Dr. Motto had not provided an
impairment rating for either ear. He further indicated that he did not find preexisting right ear
damage. The medical adviser discussed Dr. Motto’s finding that appellant had hearing loss due
to noise exposure at work only in the right ear, but opined that the graph accompanying his
report “demonstrates that the actual hearing difference between age 55 and age 19 greatly
exceeds the age expected hearing loss between age 55 and age 19 in both ears at 1,000, 2,000,
and 3,000 Hz.” He noted that the values at 4,000 and 6,000 Hz were not relevant. The medical
adviser concluded, “In summary, this claimant does have a bilateral SNHL [sensorineural
hearing loss] that is due at least in part to his noise exposure during federal employment. The
right ear loss is not ratable, but the left is. While it is true that some left ear damage occurred
prior to [federal] employment, it is also true that additional damage due to noise exposure
occurred on the job.”
In a decision dated September 10, 2015, OWCP granted appellant a schedule award for a
15 percent monaural hearing loss in the left ear.
On appeal appellant argues that OWCP should authorize hearing aids in both ears.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the American Medical Association, Guides to the Evaluation of Permanent Impairment,

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

3

(A.M.A., Guides) as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 dBs is deducted
because, as the A.M.A., Guides point out, losses below 25 dBs result in no impairment in the
ability to hear everyday speech under everyday conditions. The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard
for evaluating hearing loss.7
ANALYSIS
In a report dated October 8, 2014, Dr. Motto, an OWCP referral physician, diagnosed
bilateral sensorineural hearing loss. He opined that appellant had hearing loss in the right ear as
a result of noise exposure at work. Dr. Motto found, however, that the hearing loss in the left ear
at 4,000 Hz was not more than would be expected at his age, and thus determined that the leftsided hearing loss was not employment related. He recommended authorizing hearing aids on
the right side.
On October 21, 2014 an OWCP medical adviser properly applied OWCP’s standardized
procedures to the October 8, 2014 audiogram obtained by Dr. Motto. He found that testing of
the right ear at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second revealed losses
of 15, 20, 20, and 45 dB, which he added to total 100. The medical adviser divided 100 dB by 4
to find an average loss of 25, from which he deducted the threshold fence of 25 dB to find a
balance of 0. He multiplied 0 by 1.5 to find a 0 percent monaural hearing loss on the right. For
the left ear, the medical adviser found that appellant had losses of 20, 25, 30, and 65 at the
frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, for a total of 140 dB and an
average loss of 35 dB. Subtracting the fence of 25 dB yielded a balance of 10 dB, which he
multiplied by 1.5 to find a 15 percent monaural loss.
On November 13, 2014 OWCP accepted that appellant sustained bilateral hearing loss
due to noise exposure. It also authorized hearing aids. On January 8, 2015 OWCP granted
appellant a schedule award for 15 percent left monaural hearing loss. However, in a decision
dated July 20, 2015, an OWCP hearing representative set aside the January 8, 2015 decision after
finding that the medical adviser did not explain his disagreement with Dr. Motto, who found the
hearing loss on the left side was not employment related.
4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

A.M.A., Guides 250.

7

See J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

4

In a report dated August 18, 2015, the medical adviser related that he disagreed with
Dr. Motto’s finding that appellant’s left-sided hearing loss was not employment related. He
explained that his hearing loss at the 1,000, 2,000, and 3,000 Hz significantly exceeded that
expected due to age. The medical adviser further noted that values at 4,000 Hz were not used.
He concluded that appellant had some hearing loss on the left side prior to his federal
employment, but noise exposure at work had caused further damage. Based on the medical
adviser’s report, in a decision dated September 10, 2015, OWCP granted a schedule award for a
15 percent monaural loss of the left ear. There is no other medical evidence showing a greater
hearing loss under established OWCP procedures.8 The Board thus finds that appellant has no
more than 15 percent monaural hearing loss on the left side.
On appeal appellant contends that OWCP should authorize hearing aids for his right as
well as left ear. The Board notes that on November 13, 2014 OWCP authorized hearing aids
without indicating that the authorization is only for one side. Upon return of the case record,
OWCP should comply with this earlier decision and grant bilateral hearing aids.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 15
percent monaural hearing loss on the left side.

8

Appellant submitted an audiogram dated January 15, 2015, but as it was not certified by a physician it may not
form the basis of an impairment rating. See E.S., Docket No. 11-1724 (issued March 27, 2012).

5

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

